In a negligence action to recover damages for personal injuries, etc., the defendants Salem Truck Leasing, Inc. and Cornell Paper Box Corporation appeal from a judgment of the Supreme Court, Kings County (Held, J.), entered March 26, 1992, which, inter alia, upon a jury verdict, is in favor of the plaintiff John Olney and against them in the principal sum of $190,000 for past and future pain and suffering, and is in favor of the plaintiff Valerie Olney and against them in the principal sum of $70,000 for past and future loss of services.
Ordered that the judgment is modified, on the facts and as a matter of discretion, by deleting the second decretal paragraph thereof, and a new trial is granted to the appellants with respect to the plaintiff Valerie Olney’s damages for past and future loss of services only, unless the plaintiff Valerie Olney serves and files in the office of the Clerk of the Supreme Court, Kings County, a written stipulation signed by her consenting to reduce the verdict as to damages for loss of services from $70,000 to $30,000 ($13,000 for past loss of *646services and $17,000 for future loss of services), and to the entry of an amended judgment accordingly; as so modified, the judgment is affirmed, without costs or disbursements; and it is further,
Ordered that the plaintiff Valerie Olney’s time to serve and file a stipulation is extended until 20 days after service upon her of a copy of this decision and order with notice of entry; and it is further,
Ordered that in the event the plaintiff Valerie Olney so stipulates, then the judgment, as so reduced and amended, is affirmed, without costs or disbursements.
We find that the jury’s award to the plaintiff Valerie Olney deviated materially from what would be reasonable compensation for the loss of services sustained (see, CPLR 5501 [c]; Calandrillo v East Nassau Med. Group, 186 AD2d 703).
We find no merit to the appellants’ remaining contention. Rosenblatt, J. P., Ritter, Copertino and Pizzuto, JJ., concur.